Honorable Bob "Sody" Arnold State Representative 324 Cherry Street Arkadelphia, Arkansas 71923
Dear Representative Arnold:
This office acknowledges receipt of your request for an official opinion. Your questions involve Ark. Stat. Ann. 48-903.2 (1985 Cum. Supp.), which provides:
No minor to be allowed to handle alcoholic beverages.
      (a) Notwithstanding the prohibition of subsection (b) of this Section, persons eighteen (18) years of age and older may sell or otherwise handle beer and cooking wines at those retail grocery establishments which during the preceding calendar year had gross sales of two million dollars ($2,000,000) or more.
      (b) Except as provided in subsection (a) it shall be unlawful for any wholesaler, retailer or transporter of alcoholic beverages to allow any employee or any other person under twenty-one (21) years of age to have anything whatsoever to do with the sale, transporting or handling of such alcoholic beverages.  (Acts 1969, No. 29, 1, p. 381; 1983, No. 527, 1, p. 1092.)
You ask the following questions:
   1. Define "establishments".  Is this one store or is it a chain of retail stores?
   2. Define "retail grocery establishments".  Does a convenience store that sells retail groceries meet this qualification?
The legislature did not provide definitions in the 1983 amendment to Act 129 of 1969.  In the absence of statutory definitions we must turn to the common meaning of terms.  Here, the statutory provision authorizes persons 18 years of age or older to sell or handle beer and cooking wines at retail grocery establishments that meet certain volumes of sales.  The young person is not selling at a chain.  Rather he or she is occupied in a certain store.  Thus, it is my opinion that the term "retail grocery establishment" means an individual store and not a chain of stores.
It is also my opinion that a convenience store that sells groceries at retail fits the exemption of section (a) if it had gross sales of two million dollars or more in the preceding calendar year.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Arnold M. Jochums.